Lumpkin, P. J.,
speaking for himself and the Chief Justice, concurring specially. While we concur in the judgment of reversal, we are unable to agree to the conclusion reached by our brethren that the court below was right in refusing to allow the defendants to prove the allegations of their original answer, to the effect that Mrs. Cora D. Crew voluntarily and without sufficient excuse abandoned her husband’s home, and that while she remained there he had provided her with an adequate support. The only reason which can be suggested for holding that this answer did not set up a good defense, and one which it was proper to allow the de*518fendants to sustain by competent testimony, arises from'the ruling made by this court in the case of Duke v. Brown, that “ The undertaking of the principal obligor and the securities in such a bond is not at all dependent upon the conduct of the female after the-marriage.” We are, after mature deliberation, convinced that the-language just quoted does not set forth a correct rule of law ; and the same is not binding as authority, because the case just referred to was not decided by a full bench of six Justices. It is not only the policy of the law that a woman who, has been betrayed and seduced shall, when the author of her ruin evades the punishment, of his crime by taking her in marriage, be supported by him for the five years ensuing next after the date of the marriage, but it is-also no less its policy to discourage separations between husband and wife, and to encourage their living together in peace and harmony. It is the duty of the courts to effectuate, as far as they can possibly do so, both of the legal objects outlined above. The seducer, if he escapes the penitentiary by marrying his victim,, should, it is true, be compelled to take care of her, and he should bear the punishment of being compelled to do so, if punishment it-be, without being heard to complain. This salutary principle should,, however, be qualified by requiring, as a condition of her support and maintenance, that the wife shall with reasonable good faith and fidelity conform to the duties resting upon her in the conjugal state. As the law stood for a long time, a prosecution for seduction could “be stopped at any time by the marriage of the parties, or a bona fide and continuing offer to marry on the part of the seducer.” See Code of 1882, §4371. That the lawmaking power did not, in employing the language just quoted, contemplate the mere empty form of a marriage, or intend to allow the seducer to escape punishment by tendering to the woman a fraudulent offer to marry with the sole design of escaping conviction, is evidenced by two considerations: (1) It can not -be supposed that there would be such trifling with so serious a matter; and (2) for the manifest purpose of preventing just such an improper use of the above-quoted provision as we have just indicated, the General Assembly in 1893 passed an act amending the law. The design of this act was to no longer permit the abatement of prosecutions for seduction by marriages which were such in form only. All of this was very plainly pointed out by Mr. Justice Cobb on pages 313. *519and 314 of the volume cited. It being clear, then, that the legislative intent was that a marriage between the seducer and his victim should be entered into in good faith, there is every reason for holding that the parties thereto should be mutually bound to perform the obligations and duties usually incident to the contract of marriage. The great object which the legislature had in view was, not to afford the seducer a pretext for evading punishment, but to bring about a marriage which would tend as far as possible to enable him to atone for a great wrong, and relieve society of the evils which must necessarily flow from the crime of seduction whenever perpetrated. If, therefore, a woman entering into matrimony under such conditions is to be permitted to violate ad libitum her marriage obligations, disregard her duties as a wife, and conduct herself in such a manner that even a truly repentant seducer could no longer cherish for her those sentiments which ought to animate the bosom of every good husband, and at the same time compel him to support her, it is plain that the sound public policy referred to above, which seeks to preserve domestic happiness and prevent unseemly separations between husbands and wives,- would be destroyed. It was certainly not in legislative contemplation that a marriage brought about by a prosecution for seduction should, when entered into, be a marriage of a different kind, or one having different incidents, from marriages contracted under usual and ordinary circumstances. On the contrary, it was designed that the marriage between the seducer and the woman he had led astray should be bona fide, and that it should, as nearly as possible, place these two in the same position they would have occupied after an honorable courtship ending in matrimony. It is to be noted that the seducer is not required to support his victim as such, but as his wife. The law does not undertake to provide for an injured and disgraced woman, but for one who has forgiven and become a wife. She ought, then, in order to be entitled to support, to be a wife in fact, at least t.o the extent of observing those duties and obligations which are to be justly expected from every woman who takes the vows of marriage. As has been seen, the statute is designed to encourage marriages between seducers and their victims, to the end that past wrongs may be atoned for and society benefited. To construe the statute to mean that a woman who marries her seducer owes him no marital duties whatever would certainly tend to deter a wrong-doer, who *520is really repentant and ready to repair his wrong, from offering the protection of marriage to the woman he had betrayed; and thus the object of the statute would be in a large measure defeated. ' A man with knowledge that such was the law might well prefer the penitentiary to a married state of such an anomalous character that, while it imposed upon him all the burdens of matrimony, his wife (who was so in name only) would be free to abandon him at pleasure and even live a life of open shame. In passing upon the case of Duke v. Brown, we overlooked these considerations, being led to do so by the righteous indignation with which all right-thinking men are inclined to regard the conduct of one who deceives a trusting woman and leads her to her ruin. We are prompted to take the view we now announce, not because of sympathy for seducers, but because, after further reflection,we can not escape the conclusion that in laying down the rule announced in that case this court took a step too far in the direction of destroying the sanctity of marriage contracts, and in establishing a precedent the following of which would tend to defeat the principal object which the legislature had in contemplation when passing the above-mentioned act of 1893. As we think the defendants’ answer set up a perfectly good defense, and that they ought to have been allowed to support it by competent evidence, it is unnecessary for us to express our views upon the question of practice dealt with in the opinions filed by Mr. Justice Little and Mr. Justice Cobb.